— Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 3, 1974, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits on the ground that she voluntarily left her employment to follow her spouse to another locality. Claimant quit her job to move to Florida with her husband who had a heart condition. The board found that claimant’s presence in Florida was not required to render special care to her husband. There is substantial proof in the record to sustain the board’s determination that claimant left her employment voluntarily to follow her spouse to another location. The decision, therefore, is affirmed (Matter of Di Salvo [Catherwoodj 30 AD2d 755). Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Larkin and Reynolds, JJ., concur.